        Case 1:18-cv-02406-APM Document 2-3 Filed 10/21/18 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CHRISTINA CARRIERA,


Plaintiff
      against                          Case No.:

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES                   PLAINTIFF’S MOTION FOR SUMMARY
                                       JUDGMENT


Defendant.
         Case 1:18-cv-02406-APM Document 2-3 Filed 10/21/18 Page 2 of 3




      USCIS's decision to deny Christina Carriera’s Petition for Immigration Worker

was arbitrary and capricious. Therefore the Court grants plaintiff’s motion for

summary judgment and so finds the USCIS’s decision in its File No. LIN186150520

to be unlawful and sets it aside.


      Further, the USCIS shall issue a new decision in this matter within fifteen

(15) days of the date of this Order, failing which, the referenced petition shall be

deemed approved.


      SO ORDERED.


Dated:


Washington, District of Columbia




_______________________
United States District Judge




                                           2
        Case 1:18-cv-02406-APM Document 2-3 Filed 10/21/18 Page 3 of 3




               CERTIFICATE OF SERVICE


I certify that the foregoing with served upon the defendant in this action by
commercial courier at the following addresses:

United States Citizenship and Immigration Services
c/o Civil Process Clerk
United States Attorney’s Office
 555 4th St NW, Washington, DC 20530

United States Citizenship and Immigration Services
c/o Attorney General
US Department of Justice
950 Pennsylvania Avenue NW
Washington DC 20530

United States Citizenship and Immigration Services
20 Massachusetts Ave NW
Washington DC 20529

s/ Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs
225 Broadway Suite 307
New York, NY 10007
646-845-9895

Dated: October , 2018




                                          3
